
	
		II
		110th CONGRESS
		1st Session
		S. 88
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To increase the penalty for failure to
		  comply with lobbying disclosure requirements.
	
	
		1.Increased penalty for failure to comply
			 with lobbying disclosure requirementsSection 7 of the Lobbying Disclosure Act of
			 1995 (2 U.S.C. 1606) is amended by striking $50,000 and
			 inserting $200,000.
		
